Exhibit 10.1

DISTRIBUTION AGREEMENT

March 16, 2017

Wells Fargo Securities, LLC

375 Park Avenue

New York, NY 10152

Ladies and Gentlemen:

First Industrial Realty Trust, Inc., a Maryland corporation (the “Company”) and
First Industrial, L.P., a Delaware limited partnership whose sole general
partner is the Company (the “Operating Partnership”), confirm their agreement
with Wells Fargo Securities, LLC, as agent and/or principal under any Terms
Agreement (as defined in Section 1(a) below) (“you” or “Wells Fargo”), with
respect to the issuance and sale from time to time by the Company, in the manner
and subject to the terms and conditions described below (this “Agreement”), of
Common Stock, $0.01 par value per share (the “Common Stock”), of the Company
having an aggregate Gross Sale Price (as defined in Section 2(b) below) of up to
$200,000,000 (the “Maximum Amount”) and which shall not exceed 8,000,000 shares
(the “Maximum Number”) on the terms set forth in Section 1 of this Agreement.
Such shares are hereinafter collectively referred to as the “Shares” and are
described in the Prospectus referred to below.

The Company and the Operating Partnership have filed with the Securities and
Exchange Commission (the “Commission”) an “automatic shelf registration
statement” as defined under Rule 405 under the Securities Act of 1933, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Act”) on Form S-3 (No. 333-216685) (the “registration
statement”) for the registration of the Shares and other securities of the
Company or the Operating Partnership, as the case may be, under the Act; such
registration statement became effective upon filing and such registration
statement, and any post-effective amendment thereto, sets forth the terms of the
offering, sale and plan of distribution of the Shares and contains additional
information concerning the Company and its business. Except where the context
otherwise requires, “Registration Statement,” as used herein, means the
registration statement, as amended at the time of such registration statement’s
effectiveness for purposes of Section 11 of the Act, as such section applies to
Wells Fargo, including (1) all documents filed as a part thereof or incorporated
or deemed to be incorporated by reference therein and (2) any information
contained or incorporated by reference in a prospectus filed with the Commission
pursuant to Rule 424(b) under the Act, to the extent such information is deemed,
pursuant to Rule 430B or Rule 430C under the Act, to be part of the registration
statement at the effective time. “Basic Prospectus” means the prospectus dated
March 14, 2017, filed as part of the Registration Statement, including the
documents incorporated by reference therein as of the date of such prospectus;
“Prospectus Supplement” means the most recent prospectus supplement relating to
the Shares, to be filed by the Company with the Commission pursuant to
Rule 424(b) under the Act on or before the second business day after the date of
its first use in connection with a public offering or sale of Shares pursuant
hereto (or such earlier time as may be required



--------------------------------------------------------------------------------

under the Act), in the form furnished by the Company to Wells Fargo in
connection with the offering of the Shares; “Prospectus” means the Prospectus
Supplement (and any additional prospectus supplement prepared in accordance with
the provisions of Sections 4(b) or 4(h) of this Agreement and filed in
accordance with the provisions of Rule 424(b)) together with the Basic
Prospectus attached to or used with the Prospectus Supplement; and “Permitted
Free Writing Prospectuses” has the meaning set forth in Section 3(b). Any
reference herein to the Registration Statement, the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
shall, unless otherwise stated, be deemed to refer to and include the documents,
if any, incorporated by reference, or deemed to be incorporated by reference,
therein (the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Basic Prospectus,
the Prospectus Supplement, the Prospectus or any Permitted Free Writing
Prospectus shall, unless stated otherwise, be deemed to refer to and include the
filing of any document under the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder (collectively, the “Exchange Act”) on
or after the initial effective date of the Registration Statement, or the date
of the Basic Prospectus, the Prospectus Supplement, the Prospectus or such
Permitted Free Writing Prospectus, as the case may be, and deemed to be
incorporated therein by reference.

The Company and the Operating Partnership have also entered into distribution
agreements (the “Alternative Distribution Agreements”), dated as of even date
herewith, with each of Merrill Lynch, Pierce, Fenner & Smith Incorporated, BTIG,
LLC, Fifth Third Securities, Inc., Jefferies LLC, Robert W. Baird & Co.
Incorporated, Samuel A. Ramirez & Company, Inc. and UBS Securities LLC (each,
an “Alternative Agent” and together with Wells Fargo, the “Agents”). The
aggregate Gross Sales Price of the Shares that may be sold pursuant to this
Agreement, any Terms Agreement, the Alternative Distribution Agreements and any
Alternative Terms Agreement (as defined in Section 1(a) below) shall not exceed
the Maximum Amount. The aggregate number of Shares that may be sold pursuant to
this Agreement, any Terms Agreement, the Alternative Distribution Agreement and
any Alternative Term Agreement shall not exceed the Maximum Number. This
Agreement and the Alternative Distribution Agreements are sometimes hereinafter
referred to as the “Distribution Agreements.”

The Company and Wells Fargo agree as follows:

1.    Issuance and Sale.

(a)    Upon the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein, on any Exchange Business
Day (as defined below) selected by the Company, the Company and Wells Fargo
shall enter into an agreement in accordance with Section 2 hereof regarding the
number of Shares to be placed by Wells Fargo and the manner in which and other
terms upon which such placement is to occur (each such transaction being
referred to as an “Agency Transaction”). The Company may also offer to sell the
Shares directly to Wells Fargo, as principal, in which event such parties shall
enter into a separate agreement (each, a “Terms Agreement”) in substantially the
form of Exhibit A hereto, relating to such sale in accordance with Section 2(g)
of this Agreement (each such transaction being referred to as a “Principal
Transaction”). Whenever the Company determines to sell the Shares directly to an



--------------------------------------------------------------------------------

Alternative Agent as principal, it will enter into a separate agreement (each,
an “Alternative Terms Agreement”) in substantially the form of Exhibit A to the
Alternative Distribution Agreement with such Alternative Agent. As used herein,
(i) the “Term” shall be the period commencing on the date hereof and ending on
the earliest of (x) the date on which the Gross Sales Price of Shares issued and
sold pursuant to the Distribution Agreements, any Terms Agreements and any
Alternative Terms Agreements is equal to the Maximum Amount, (y) the date on
which the number of Shares issued and sold pursuant to the Distribution
Agreements, any Terms Agreements and any Alternative Terms Agreements is equal
to the Maximum Number and (z) any termination of this Agreement pursuant to
Section 8, (ii) an “Exchange Business Day” means any day during the Term that is
a trading day for the Exchange other than a day on which trading on the Exchange
is scheduled to close prior to its regular weekday closing time and
(iii) “Exchange” means the New York Stock Exchange.

(b)    Subject to the terms and conditions set forth below, the Company appoints
Wells Fargo as agent in connection with the offer and sale of Shares in any
Agency Transactions entered into hereunder. Wells Fargo will use commercially
reasonable efforts to sell such Shares in accordance with the terms and
conditions hereof and of the applicable Transaction Notice (as defined below).
Neither the Company nor Wells Fargo shall have any obligation to enter into an
Agency Transaction. The Company shall be obligated to issue and sell through
Wells Fargo, and Wells Fargo shall be obligated to use commercially reasonable
efforts, as provided herein and in the applicable Transaction Notice, to place
Shares issued by the Company only if and when a Transaction Notice related to
such an Agency Transaction has been delivered by Wells Fargo and accepted by the
Company as provided in Section 2 below.

(c)    Wells Fargo, as agent in any Agency Transaction, hereby covenants and
agrees not to make any sales of the Shares on behalf of the Company pursuant to
this Agreement, other than (A) by means of ordinary brokers’ transactions
between members of the Exchange that qualify for delivery of a Prospectus in
accordance with Rule 153 under the Act and meet the definition of an “at the
market offering” under Rule 415(a)(4) under the Act (each such transaction is
hereinafter referred to as an “At the Market Offering”) and (B) such other sales
of the Shares on behalf of the Company in its capacity as agent of the Company
as shall be agreed by the Company and Wells Fargo in writing.

(d)    If Shares are sold in an Agency Transaction in an At The Market Offering,
Wells Fargo will confirm in writing to the Company the number of Shares sold on
any Exchange Business Day and the related Gross Sales Price and Net Sales Price
(as each of such terms is defined in Section 2(b) below) no later than the
opening of trading on the immediately following Exchange Business Day.

(e)    If the Company shall default on its obligation to deliver Shares to Wells
Fargo pursuant to the terms of any Agency Transaction or Terms Agreement, the
Company shall (i) indemnify and hold Wells Fargo and its successors and assigns
harmless against any loss, claim or damage arising from or as a result of such
default by the Company and (ii) notwithstanding any such default, pay to Wells
Fargo the commission to which it would otherwise be entitled in connection with
such sale in accordance with Section 2(b) below.



--------------------------------------------------------------------------------

(f)    The Company acknowledges and agrees that (i) there can be no assurance
that Wells Fargo will be successful in selling the Shares, (ii) Wells Fargo
shall incur no liability or obligation to the Company or any other person or
entity if it does not sell Shares for any reason other than a failure by Wells
Fargo to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Shares in accordance with the terms of this Agreement, and (iii) Wells Fargo
shall be under no obligation to purchase Shares on a principal basis pursuant to
this Agreement, except as may otherwise be specifically agreed by Wells Fargo
and the Company in a Terms Agreement.

2.    Transaction Notices and Terms Agreements.

(a)    The Company may, from time to time during the Term, propose to Wells
Fargo that they enter into an Agency Transaction to be executed on a specified
Exchange Business Day or over a specified period of Exchange Business Days. If
Wells Fargo agrees to the terms of such proposed Agency Transaction or if the
Company and Wells Fargo mutually agree to modified terms for such proposed
Agency Transaction, then Wells Fargo shall promptly send to the Company (by any
means permissible under Section 10 hereof) a notice, substantially in the form
of Exhibit B hereto (each, a “Transaction Notice”), confirming the agreed terms
of such proposed Agency Transaction. If the Company wishes such proposed Agency
Transaction to become a binding agreement between it and Wells Fargo, the
Company shall promptly indicate its acceptance thereof by countersigning and
returning such Transaction Notice to Wells Fargo or sending a written notice to
Wells Fargo (by any means permissible under Section 10 hereof) indicating its
acceptance. The terms reflected in a Transaction Notice shall become binding on
Wells Fargo and the Company only if accepted by the Company no later than the
dates and times specified in such Transaction Notice. Each Transaction Notice
shall specify, among other things:

(i)    the Exchange Business Day(s) on which the Shares subject to such Agency
Transaction are intended to be sold (each, a “Purchase Date”);

(ii)    the maximum number of Shares that the Company intends to sell
(the “Specified Number of Shares”) on, or over the course of, such Purchase
Date(s), provided that the number of Shares sold on each Purchase Date shall be
no less than 5% and no more than 25% of the average daily trading volume in the
Common Stock on the Exchange for the thirty (30) Exchange Business Days
preceding the date of delivery of the Transaction Notice, or as otherwise agreed
between the Company and Wells Fargo and documented in the relevant Transaction
Notice; and

(iii)    the lowest price, if any, at which the Company is willing to sell
Shares on each such Purchase Date or a formula pursuant to which such lowest
price shall be determined (each, a “Floor Price”).

A Transaction Notice shall not set forth a Specified Number of Shares that, when
added to the aggregate number of Shares previously purchased and to be purchased
pursuant to pending Transaction Notices (if any) hereunder, any Terms Agreement,
any Alternative Distribution Agreement and any Alternative Terms Agreement,
results in a total number of shares that exceeds the Maximum Number of Shares or
an aggregate Gross Sales Price exceeding the Maximum Amount. Provided that Wells
Fargo confirms to the Company the number of Shares



--------------------------------------------------------------------------------

sold in accordance with Section 1(d) above, the Company shall have
responsibility for maintaining records with respect to the aggregate dollar
amount of Shares sold, or for otherwise monitoring the availability of Shares
for sale under the Registration Statement. In the event that more than one
Transaction Notice with respect to any Purchase Date(s) is accepted by the
Company, the latest executed Transaction Notice shall govern any sales of Shares
for the relevant Purchase Date(s), except to the extent of any action occurring
pursuant to a prior accepted Transaction Notice and prior to the acceptance of
such latest Transaction Notice. The Company or Wells Fargo may, upon notice to
the other party hereto by telephone (confirmed promptly by e-mail or facsimile),
suspend the offering of the Shares for any reason; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice. Notwithstanding the foregoing, if the terms of any Agency
Transaction contemplate that Shares shall be sold on more than one Purchase
Date, then the Company and Wells Fargo shall mutually agree to such additional
terms and conditions as they deem reasonably necessary in respect of such
multiple Purchase Dates, and such additional terms and conditions shall be set
forth in the relevant Transaction Notice and be binding to the same extent as
any other terms contained therein.

(b)    The Purchase Date in respect of the Shares deliverable pursuant to any
Transaction Notice shall be set forth in the Transaction Notice. Except as
otherwise agreed between the Company and Wells Fargo, Wells Fargo’s commission
shall not be more than 2.0% of the actual sales price of the Shares (the “Gross
Sales Price”) sold pursuant to this Agreement, provided, however, that such
commission shall not apply to any Principal Transaction with respect to which
any commission or discount shall be set forth in the applicable Terms Agreement.
The Gross Sales Price less Wells Fargo’s commission is referred to herein as the
“Net Sales Price.”

(c)    Payment of the Net Sales Price for Shares sold by the Company on any
Purchase Date pursuant to a Transaction Notice shall be made to the Company by
federal funds wire transfer to the account of the Company, the details of which
are set forth on Schedule I hereto, against delivery of such Shares to Wells
Fargo’s account, or an account of Wells Fargo’s designee, at The Depository
Trust Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or
by such other means of delivery as may be agreed to by the Company and Wells
Fargo. Such payment and delivery shall be made at or about 10:00 a.m. (New York
City time), on the third Exchange Business Day (or such other day as may, from
time to time, become standard industry practice for settlement of such a
securities issuance or as agreed to by the Company and Wells Fargo) following
each Purchase Date (each, an “Agency Settlement Date”), provided, however, that
in no event shall the Company be obligated to deliver Shares to Wells Fargo
unless the Company shall have received the payment of the Net Sale Price for
Shares sold on any Purchase Date prior to or simultaneously with the delivery of
such Shares. If the Company fails for any reason to make timely delivery of such
Shares after receiving payment for such Shares, the Company shall indemnify
Wells Fargo and its successors and assigns and hold them harmless from and
against any loss, damage, expense, liability or claim that Wells Fargo may incur
as a result of such failure.

(d)    If, as provided in the related Transaction Notice, a Floor Price has been
agreed to by the parties with respect to a Purchase Date, and Wells Fargo
thereafter determines and notifies the Company that the Gross Sales Price for
such Agency Transaction would not be at least equal to such Floor Price, then
the Company shall not be obligated to issue and sell through Wells Fargo, and
Wells Fargo shall not be obligated to place, the Shares proposed to be sold
pursuant to such Agency Transaction on such Purchase Date, unless the Company
otherwise agrees in writing.



--------------------------------------------------------------------------------

(e)    If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied
with respect to the Shares, it shall promptly notify the other party and sales
of the Shares under this Agreement, any Transaction Notice or any Terms
Agreement shall be suspended until that or other exemptive provisions have been
satisfied in the judgment of each party. On or prior to the delivery of a
prospectus that is required (whether physically or through compliance with
Rule 172 under the Act or any similar rule) in connection with the offering or
sale of the Shares, Wells Fargo and the Company shall each calculate the average
daily trading volume (as defined under “ADTV” by Rule 100 of Regulation M under
the Exchange Act) of the Common Stock based on market data provided by Bloomberg
L.P. or such other sources as agreed upon by Wells Fargo and the Company.

(f)    If the Company wishes to issue and sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(a) of this Agreement, it will
notify Wells Fargo of the proposed terms of the Principal Transaction. If Wells
Fargo, acting as principal, wishes to accept such proposed terms (which it may
decline to do for any reason in its sole discretion) or, following discussions
with the Company, wishes to accept amended terms, the Company and Wells Fargo
shall enter into a Terms Agreement setting forth the terms of such Principal
Transaction. The terms set forth in a Terms Agreement shall not be binding on
the Company or Wells Fargo unless and until the Company and Wells Fargo have
each executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement shall control.

(g)    Each sale of the Shares to Wells Fargo in a Principal Transaction shall
be made in accordance with the terms of this Agreement and a Terms Agreement,
which shall provide for the sale of such Shares to, and the purchase thereof by,
Wells Fargo. A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by Wells Fargo. The commitment of Wells Fargo to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations, warranties and agreements of the
Company herein contained and shall be subject to the terms and conditions herein
set forth. Any such Terms Agreement shall specify the number of the Shares to be
purchased by Wells Fargo pursuant thereto, the price to be paid to the Company
for such Shares, any provisions relating to rights of, and default by,
underwriters acting together with Wells Fargo in the reoffering of the Shares,
and the time and date (each such time and date being referred to herein as a
“Principal Settlement Date”; and, together with any Agency Settlement Date, a
“Settlement Date”) and place of delivery of and payment for such Shares. The
Company acknowledges and agrees that compensation in a Principal Transaction
shall be customary for similar transactions.

(h)    The Company shall provide Wells Fargo with a copy of its policy on
insider trading and advise Wells Fargo in writing of any changes thereto.
Without the prior written consent of each of the Company and Wells Fargo, the
Company shall not request the sale of any Shares that would be sold, and Wells
Fargo need not make any sale of Shares, (i) during any period in which the
Company is in possession of material non-public information, (ii) during any
period in which the Company’s insider trading policy, as it exists on the date
of the request, would prohibit the



--------------------------------------------------------------------------------

purchases or sales of the Company’s Common Stock by its officers or directors;
provided that, unless otherwise agreed between the Company and Wells Fargo, for
purposes of this clause (ii), such period shall be deemed to end on the date on
which the Company’s next subsequent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as the case may be, is filed with the Commission or
(iii) except as provided in Section 2(i) below, at any time from and including
the date (each, an “Announcement Date”) on which the Company shall issue a press
release containing, or shall otherwise publicly announce, its earnings, revenues
or other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement.

(i)    If the Company wishes to offer, sell or deliver Shares at any time during
the period from and including an Announcement Date through and including the
time that is 24 hours after the corresponding Filing Time, the Company shall
(i) prepare and deliver to Wells Fargo (with a copy to counsel to Wells Fargo) a
Current Report on Form 8-K which shall include substantially the same financial
and related information as was set forth in the relevant Earnings Announcement
(other than any earnings projections, similar forward-looking data and officers’
quotations) (each, an “Earnings 8-K”), in form and substance reasonably
satisfactory to Wells Fargo, (ii) provide Wells Fargo with the officers’
certificate, accountants’ letter and opinions and letters of counsel called for
by Sections (5)(a)(i) through (iv) hereof, respectively, (iii) afford Wells
Fargo the opportunity to conduct a due diligence review in accordance with
Section 6(g) hereof and (iv) file such Earnings 8-K with the Commission, then
the provisions of clause (iii) of Section 2(h) shall not be applicable for the
period from and after the time at which the foregoing conditions shall have been
satisfied (or, if later, the time that is 24 hours after the time that the
relevant Earnings Announcement was first publicly released) through and
including the time that is 24 hours after the Filing Time of the relevant
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may be.
For purposes of clarity, the parties hereto agree that (A) the delivery of any
officers’ certificate, accountants’ letter and opinions and letters of counsel
pursuant to this Section 2(i) shall not relieve the Company from any of its
obligations under this Agreement with respect to any Quarterly Report on
Form 10-Q or Annual Report on Form 10-K, as the case may be, including, without
limitation, the obligation to deliver officers’ certificates, accountants’
letters and legal opinions and letters as provided in Section 6 hereof and
(B) this Section 2(i) shall in no way affect or limit the operation of the
provisions of clauses (i) and (ii) of Section (h), which shall have independent
application.

(j)    The Company agrees that any offer to sell, any solicitation of an offer
to buy, or any sales of Shares or any other equity security of the Company by
the Company shall only be effected by or through only one of Wells Fargo or an
Alternative Agent on any single given day (subject to the exceptions set forth
in Section 4(o) below), but in no event by more than one Agent, and the Company
shall in no event request that Wells Fargo and an Alternative Agent sell Shares
on the same day; provided, however, that the foregoing limitation shall only
apply with respect to an Agency Transaction and not to any Principal Transaction
effected at any time by any Agent.

3.    Representations, Warranties and Agreements of the Company and the
Operating Partnership. The Company and the Operating Partnership, jointly and
severally, represent and warrant to, and agree with, Wells Fargo, on and as of
(i) the date hereof, (ii) each



--------------------------------------------------------------------------------

date on which the Company accepts a Transaction Notice (the “Time of
Acceptance”) or executes and delivers a Terms Agreement, (iii) each Time of Sale
(as defined below), (iv) each Settlement Date and (v) each Bring-Down Delivery
Date (as defined in Section 6(b)) (each such date listed in (i) through (v), a
“Representation Date”), as follows:

(a)    There is no order preventing or suspending the use of the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, and, to the
knowledge of the Company, no proceeding for that purpose or pursuant to
Section 8A of the Act against the Company or related to the offering of the
Shares pursuant to the Distribution Agreements has been initiated or threatened
by the Commission; no notice of objection of the Commission to the use of such
Registration Statement pursuant to Rule 401(g)(2) under the Act has been
received by the Company; the Registration Statement complied when it initially
became effective, complies as of the date hereof and, as then amended or
supplemented, as of each other Representation Date will comply, in all material
respects, with the requirements of the Act; the conditions to the use of an
“automatic shelf registration statement” on Form S-3 in connection with the
offering and sale of the Shares as contemplated hereby have been satisfied; the
Registration Statement meets, and the offering and sale of the Shares as
contemplated hereby complies with, the requirements of Rule 415 under the Act
(including, without limitation, Rule 415(a)(5)); the Prospectus and any
Permitted Free Writing Prospectus complied or will comply, at the time it was or
will be filed with the Commission, and will comply, as then amended or
supplemented, as of each Representation Date, in all material respects, with the
requirements of the Act and each Prospectus or any Permitted Free Writing
Prospectus delivered to the Agents for use in connection with the offering of
Shares will, at the time of such delivery, be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to the
Commission’s Electronic Data Gathering and Retrieval System or any successor
system thereto (“EDGAR”), except to the extent permitted by Regulation S-T; the
Registration Statement did not, as of the time of its initial effectiveness, and
does not or will not, as then amended or supplemented, as of each Representation
Date, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; as of each Representation Date, the Prospectus, as then amended
or supplemented, together with all of the then issued Permitted Free Writing
Prospectuses, if any, will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement or omission in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in reliance upon and in
conformity with information concerning any Agent and furnished in writing by or
on behalf of any Agent expressly for use in the Registration Statement, the
Prospectus or such Permitted Free Writing Prospectus (it being understood that
such information consists solely of the information specified in Section 9(b)).
As used herein, “Time of Sale” means (i) with respect to each offering of Shares
pursuant to this Agreement, the time of Wells Fargo’s initial entry into
contracts with investors for the sale of such Shares and (ii) with respect to
each offering of Shares pursuant to any relevant Terms Agreement, the time of
sale of such Shares.

(b)    Prior to the execution of this Agreement, the Company has not, directly
or indirectly, offered or sold any of the Shares by means of any “prospectus”
(within the meaning of the Act) or used any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Shares, in each case other
than the Basic Prospectus. The Company represents and



--------------------------------------------------------------------------------

agrees that, unless it obtains the prior consent of Wells Fargo, until the
termination of this Agreement, it has not made and will not make any offer
relating to the Shares that would constitute an “issuer free writing prospectus”
(as defined in Rule 433 under the Act) or that would otherwise constitute a
“free writing prospectus” (as defined in Rule 405 under the Act) other than any
Permitted Free Writing Prospectus made pursuant to this Agreement or any Terms
Agreement. Any such free writing prospectus relating to the Shares consented to
by the Agents is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it has complied and will comply in all
material respects with the requirements of Rule 433 under the Act applicable to
any Permitted Free Writing Prospectus, including timely filing with the
Commission where required, legending and record keeping. The conditions set
forth in one or more of subclauses (i) through (iv), inclusive, of
Rule 433(b)(1) under the Act are satisfied, and the registration statement
relating to the offering of the Shares contemplated hereby, as initially filed
with the Commission, includes a prospectus that, other than by reason of
Rule 433 or Rule 431 under the Act, satisfies the requirements of Section 10 of
the Act; the Company is not disqualified, by reason of Rule 164(f) or (g) under
the Act, from using, in connection with the offer and sale of the Shares, “free
writing prospectuses” (as defined in Rule 405 under the Act) pursuant to Rules
164 and 433 under the Act.

(c)    The Incorporated Documents, at the time they were, or hereafter are,
filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with other
information included in, and incorporated by reference in, the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, at the time
the Registration Statement became effective, as of the date of the Prospectus,
and as of each Representation Date, or during the period specified in
Section 4(c) did not and will not include an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
foregoing representations and warranties in this Section 3(c) do not apply to
any statements or omissions made in reliance on and in conformity with
information relating to any Agents furnished in writing to the Company or the
Operating Partnership by the Agents specifically for inclusion in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
or any amendment or supplement thereto it being understood and agreed that the
only such information furnished by the Underwriters consists of the information
described as such in Section 9(b) hereof.

(d)    At the time of the filing of the Registration Statement, at the time of
the most recent amendment thereto for the purposes of complying with Section
10(a)(3) of the Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Section 13 or 15(d) of the Exchange Act or
form of prospectus), at the time the Company or any person acting on its behalf
(within the meaning, for this paragraph only, of Rule 163(c) of the Act) made
any offer relating to the Shares in reliance on the exemption of Rule 163 of the
Act and at the date of this Agreement, each of the Company and the Operating
Partnership was and is a “well-known seasoned issuer” as defined in Rule 405 of
the Act and was not and is not an “ineligible issuer,” as defined in Rule 405 of
the Act, including as a result of (x) the Company, the Operating Partnership or
any other subsidiary in the preceding three years having been convicted of a
felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order as described in Rule 405 and (y) the Company or
the Operating Partnership in the preceding three years having been the subject
of a bankruptcy petition or insolvency or similar proceeding, having had a
registration statement be the subject of a proceeding under Section 8 of the Act
or being the



--------------------------------------------------------------------------------

subject of a proceeding under Section 8A of the Act in connection with the
offering of the Shares, all as described in Rule 405. The Registration Statement
is an “automatic shelf registration statement” as defined in Rule 405 of the
Act, and the Shares, since their registration on the Registration Statement,
have been and remain eligible for registration by the Company on an “automatic
shelf registration statement.” Neither the Company nor the Operating Partnership
have received from the Commission any notice pursuant to Rule 401(g)(2) of the
Act objecting to the use of the “automatic shelf registration statement” form.
The Company has paid the registration fee for this offering pursuant to Rule 457
under the Act.

(e)    Each Permitted Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Agents as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
then contained in the Registration Statement. If at any time following issuance
of a Permitted Free Writing Prospectus there occurred or occurs an event or
development as a result of which such Permitted Free Writing Prospectus
conflicted or would conflict with the information then contained in the
Registration Statement or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, (i) the Company has promptly
notified or will promptly notify the Agents and (ii) the Company has promptly
amended or will promptly amend or supplement such Permitted Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
The foregoing two sentences do not apply to statements in or omissions from any
Permitted Free Writing Prospectus in reliance upon and in conformity with
written information furnished to the Company by the Agents specifically for use
therein, it being understood and agreed that the only such information furnished
by the Agents consists of the information described as such in Section 9(b)
hereof.

(f)    The Company has been duly organized and is validly existing as a
corporation under and by virtue of the laws of the State of Maryland, and is in
good standing with the State Department of Assessments and Taxation of Maryland.
The Operating Partnership has been duly organized and is validly existing as a
limited partnership in good standing under and by virtue of the Delaware Revised
Uniform Limited Partnership Act. Each of First Industrial Pennsylvania, L.P.
(“FIP”) and First Industrial Texas, L.P. (“FIT”) (FIP and FIT are referred to
collectively herein as the “Subsidiaries” or individually as a “Subsidiary”) has
been duly organized and is validly existing as a limited partnership in good
standing under and by virtue of the laws of its jurisdiction of organization.
Other than the Subsidiaries, no entity in which the Company owns any equity
securities constitutes a “significant subsidiary” under Rule 1-02 of Regulation
S-X (substituting “net income” for “income from continuing operations”)
promulgated under the Exchange Act. The Company is the sole general partner of
the Operating Partnership and owns, directly or indirectly, 100% of the limited
partnership interests in each of the Subsidiaries. The Company, the Operating
Partnership and each of the Subsidiaries has, and at each Representation Date
will have, full corporate or limited partnership power and authority, as the
case may be, (i) to conduct all the activities conducted by it, (ii) to own,
lease or operate all the properties and other assets owned, leased or operated
by it, (iii) to conduct its business in which it engages or proposes to engage
as described in the Prospectus and (iv) to consummate the transactions
contemplated hereby. The Company is, and at each Representation Date will be,
duly qualified or registered to



--------------------------------------------------------------------------------

do business and in good standing as a foreign corporation in all jurisdictions
in which the nature of the activities conducted by it or the character of the
properties and assets owned, leased or operated by it makes such qualification
or registration necessary, except where failure to obtain such qualifications or
registration will not have a material adverse effect on (i) the condition,
financial or otherwise, or the earnings, assets or business affairs or prospects
of the Operating Partnership, Company and the Subsidiaries, taken as a whole, or
on the 535 in service properties owned, directly or indirectly, by the Company
as of December 31, 2016 (the “Properties”), taken as a whole, (ii) the issuance,
validity or enforceability of the Shares or (iii) the consummation of any of the
transactions contemplated by this Agreement (each a “Material Adverse Effect”).
The Operating Partnership and each of the Subsidiaries is, and at each
Representation Date will be, duly qualified or registered to do business and in
good standing as a foreign limited partnership in all jurisdictions in which the
nature of the activities conducted by it or the character of the assets owned,
leased or operated by it makes such qualification or registration necessary,
except where failure to obtain such qualification or registration will not have
a Material Adverse Effect. Complete and correct copies of the charter documents,
partnership agreements and other organizational documents of the Company, the
Operating Partnership and the Subsidiaries and all amendments thereto as have
been requested by the Agents or their counsel have been delivered to the Agents
or their counsel.

(g)    The Company’s authorized capitalization consists of 10,000,000 shares of
preferred stock par value $0.01 per share, 150,000,000 shares of Common Stock
and 65,000,000 shares of excess stock, par value $0.01 per share. All of the
Company’s issued and outstanding shares of Common Stock and preferred stock have
been duly authorized and are validly issued, fully paid and non-assessable and
will have been offered and sold in compliance, in all material respects, with
all applicable laws (including, without limitation, federal or state securities
laws). The Shares have been duly authorized for issuance and sale to the Agents
pursuant to this Agreement, any Alternative Distribution Agreement or any Terms
Agreement and, when Shares are validly issued and delivered to the Agents
pursuant to this Agreement, any Alternative Distribution Agreement or any Terms
Agreement against payment of the Net Sales Price, will be duly authorized,
validly issued, fully paid and non-assessable and will not be subject to any
preemptive or similar right and will have been offered and sold in compliance,
in all material respects, with all applicable laws (including, without
limitation, federal or state securities laws). The description of the Shares,
and the statements related thereto, contained in the Registration Statement or
the Prospectus are, and at each Representation Date, will be, complete and
accurate in all material respects. Upon payment of the Net Sales Price therefor
and delivery of the Shares in accordance herewith, Wells Fargo will receive
good, valid and marketable title to the purchased Shares, free and clear of all
security interests, mortgages, pledges, liens, encumbrances, claims and
equities. If certificates are to be used to evidence the Shares, the form of
certificate will be in due and proper form and will comply, in all material
respects, with all applicable legal requirements. No shares of common or
preferred stock of the Company are reserved for any purpose other than (i) the
Shares to be issued pursuant to this Agreement, (ii) the Common Stock to be
issued in exchange for limited partnership units of the Operating Partnership
outstanding as of the applicable Representation Date or (iii) (A) the Common
Stock available for future issuance under the Company’s 2014 Stock Incentive
Plan or any similar plan adopted by the Company as of the applicable
Representation Date or (B) the Common Stock issuable in respect of unvested
performance units, unvested restricted stock units or stock options outstanding
as of the applicable Representation Date.



--------------------------------------------------------------------------------

(h)    (i) The partnership agreement of the Operating Partnership is duly
authorized, executed and delivered by the Company, as general partner and a
limited partner, (ii) the partnership agreement of each Partnership Subsidiary
that is a limited partnership is duly authorized, validly executed and delivered
by each partner thereto and (iii) the limited liability company agreement of
each Partnership Subsidiary that is a limited liability company is duly
authorized, validly executed and delivered by each member party thereto, and, in
each case (assuming in the case of the Operating Partnership the due
authorization, execution and delivery of the partnership agreement by each
limited partner other than the Company) each such partnership agreement or
limited liability company agreement will be a valid, legally binding and
enforceable in accordance with its terms immediately following each
Representation Date subject to (i) the effect of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the rights and remedies of
creditors and (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought. All
of the issued and outstanding shares of capital stock of the Company and each
Corporate Subsidiary and all of the outstanding units of general, limited and/or
preferred partnership interests or membership interests of the Operating
Partnership and each Partnership Subsidiary are and will have been duly
authorized and are and will be validly issued, fully paid and non-assessable;
and (except as described in the Prospectus) are and will be owned directly or
indirectly (except in the case of the Company) by the Company or the Operating
Partnership, as the case may be, free and clear of all security interests, liens
and encumbrances (except for pledges in connection with the loan agreements of
the Company, the Operating Partnership and the Subsidiaries).

(i)    The financial statements, supporting schedules and related notes included
in, or incorporated by reference in, the Registration Statement, the Prospectus
and any Permitted Free Writing Prospectus comply in all material respects with
the requirements of the Act and the Exchange Act, as applicable, and present
fairly the consolidated financial condition of the entity or entities or group
presented or included therein, as of the respective dates thereof, and its
consolidated results of operations and cash flows for the respective periods
covered thereby, are all in conformity with generally accepted accounting
principles applied on a consistent basis throughout the entire period involved,
except as otherwise disclosed in the Prospectus. The financial information and
data included, or incorporated by reference, in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus present fairly the
information included or incorporated by reference therein and have been prepared
on a basis consistent, except as may be noted therein, with that of the
financial statements, schedules and notes included in, or incorporated by
reference in, the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus and the books and records of the respective entity or
entities or group presented or included therein. Except as otherwise noted in
the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, pro forma and/or as adjusted financial information included in, or
incorporated by reference in, the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus has been prepared in accordance with the
applicable requirements of the Act and the American Institute of Certified
Public Accountants (“AICPA”) guidelines with respect to pro forma and as
adjusted financial information, and includes all adjustments necessary to
present fairly the pro forma and/or as adjusted financial condition of the
entity or entities or group presented or included therein at the respective
dates indicated and the results of operations and cash flows for the respective
periods specified. The



--------------------------------------------------------------------------------

Company’s and the Operating Partnership’s respective ratio of combined fixed
charges and preferred stock dividends to earnings included in the Prospectus and
in Exhibit 12.1 to the Registration Statement has been calculated in compliance
with Item 503(d) of Regulation S-K of the Commission. No other financial
statements (or schedules) of the Company, the Operating Partnership and the
Partnership Subsidiaries or any predecessor of the Company and/or the Operating
Partnership and the Partnership Subsidiaries are required by the Act or the
Exchange Act to be included in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus. PricewaterhouseCoopers LLP (the
“Accountants”), who have reported on such financial statements, schedules and
related notes, are independent registered public accountants with respect to the
Company, the Operating Partnership and the Partnership Subsidiaries with the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) (“PCAOB”) and as required by
the Act, and there have been no disagreements with any accountants or
“reportable events” (as defined in Item 304 of Regulation S-K promulgated by the
Commission) required to be disclosed in the Prospectus or elsewhere pursuant to
such Item 304 which have not been so disclosed.

(j)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Registration Statement and the Prospectus is
accurate and fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

(k)    Subsequent to the respective dates as of which information is given in
the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus and prior to each Representation Date, (i) there has not been and
will not have been, except as set forth in or contemplated by the Registration
Statement, the Prospectus, any Permitted Free Writing Prospectus and this
Agreement, any change in the capitalization, long term or short term debt or in
the capital stock or equity of each of the Company, the Operating Partnership or
any of the Subsidiaries which would be material to the Company, the Operating
Partnership and the Subsidiaries considered as one enterprise (anything which
would be material to the Operating Partnership, the Company and the
Subsidiaries, considered as one enterprise, being hereinafter referred to as
“Material”), (ii) except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, neither the Operating
Partnership, the Company nor any of the Subsidiaries has incurred nor will any
of them incur any liabilities or obligations, direct or contingent, which would
be Material, nor has any of them entered into nor will any of them enter into
any transactions, other than pursuant to this Agreement and the transactions
referred to herein or as contemplated in the Registration Statement, the
Prospectus, any Permitted Free Writing Prospectus and this Agreement, which
would be Material, (iii) there has not been any change or development resulting
in a Material Adverse Effect, (iv) except for regular quarterly distributions on
the Company’s shares of Common Stock, the Company has not paid or declared and
will not pay or declare any dividends or other distributions of any kind on any
class of its capital stock, (v) except for distributions in connection with
regular quarterly distributions on partnership units, the Operating Partnership
has not paid any distributions of any kind on its partnership units, and
(vi) neither the Company, the Operating Partnership nor their subsidiaries have
any material contingent obligation that is not disclosed in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus.



--------------------------------------------------------------------------------

(l)    The Company, the Operating Partnership and the Subsidiaries are not, and
after giving effect to the offering and sale of the Shares and the application
of the proceeds thereof as of each Representation Date will not be, required to
register as an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

(m)    To the knowledge of the Company or the Operating Partnership, after due
inquiry, except as set forth in the Registration Statement, the Prospectus and
any Permitted Free Writing Prospectus, there are no actions, suits, proceedings,
investigations or inquiries, pending or, after due inquiry, threatened against
or affecting the Operating Partnership, the Company or any of the Subsidiaries
or any of their respective officers or directors in their capacity as such or of
which any of their respective properties or assets or any Property is the
subject or bound, before or by any Federal or state court, commission,
regulatory body, administrative agency or other governmental body, domestic or
foreign, wherein an unfavorable ruling, decision or finding would reasonably be
expected to have a Material Adverse Effect.

(n)    The Company, the Operating Partnership and each of the Subsidiaries
(i) has, and at each Representation Date will have, (A) all governmental
licenses, permits, consents, orders, approvals and other authorizations
necessary to carry on its business as contemplated in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus and are in
material compliance with such, and (B) complied in all material respects with
all laws, regulations and orders applicable to it or its business and (ii) are
not, and at each Representation Date will not be, in breach of or default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, voting trust agreement,
loan agreement, bond, debenture, note agreement, lease, contract, joint venture
or partnership agreement or other agreement or instrument (collectively, a
“Contract or Other Agreement”) or under any applicable law, rule, order,
administrative regulation or administrative or court decree to which it is a
party or by which any of its other assets or properties or by which the
Properties are bound or affected, except where such default, breach or failure
will not, either singly or in the aggregate, have a Material Adverse Effect. To
the knowledge of the Operating Partnership, the Company and each of the
Subsidiaries, after due inquiry, no other party under any Material contract or
other agreement to which it is a party is in default thereunder, except where
such default will not have a Material Adverse Effect. None of the Operating
Partnership, the Company or any of the Subsidiaries is, nor at any
Representation Date will any of them be, in violation of any provision of its
articles of incorporation, by-laws, certificate of limited partnership,
partnership agreement or other organizational document, as the case may be.

(o)    No Material consent, approval, authorization or order of, or any filing
or declaration with, any court or governmental agency or body or any other
entity is required in connection with the offering, issuance or sale of the
Shares hereunder except such as have been obtained under the Act, the Exchange
Act and such as may be required under state securities, Blue Sky or real estate
syndication laws or the by-laws, the corporate financing rules or the conflict
of interest rules of the Financial Industry Regulatory Authority (“FINRA”) in
connection with the purchase and distribution by the Agents of the Shares or
such as have been received prior to the date of this Agreement, and except for
the filing of this Agreement and the form of the Alternative Distribution
Agreements with the Commission as an exhibit to a Form 8-K, which the Company
agrees to make in a timely manner.



--------------------------------------------------------------------------------

(p)    The Company and the Operating Partnership have full corporate or
partnership power, as the case may be, to enter into this Agreement and any
Terms Agreement. This Agreement has been, and any Terms Agreement will have
been, duly and validly authorized, executed and delivered by the Company and the
Operating Partnership, to the extent a party thereto, constitute a valid and
binding agreement of the Company and the Operating Partnership, and assuming due
authorization, execution and delivery by the Agents, is enforceable against the
Operating Partnership in accordance with the terms hereof and thereof, subject
to (i) the effect of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and (ii) the
effect of general principles of equity, whether enforcement is considered in a
proceeding in equity or at law, and the discretion of the court before which any
proceeding therefor may be brought. The execution, delivery and performance of
this Agreement or any Terms Agreement, and the consummation of the transactions
contemplated hereby and thereby, and compliance by each of the Company, the
Operating Partnership and the Subsidiaries with its obligations hereunder and
thereunder to the extent each is a party thereto, will not result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
or properties of the Operating Partnership, the Company or any of the
Subsidiaries pursuant to the terms or provisions of, or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or give any other party a right to terminate any of its obligations under, or
result in the acceleration of any obligation under, (a) the certificate of
incorporation, by-laws, certificate of limited partnership, partnership
agreement or other organizational documents of the Operating Partnership, the
Company or any of the Subsidiaries, (b) any Contract or Other Agreement to which
the Company, the Operating Partnership or any of the Subsidiaries is a party or
by which the Company, the Operating Partnership or any of the Subsidiaries or
any of their assets or properties are bound or affected, or violate or conflict
with (c) any judgment, ruling, decree, order, statute, rule or regulation of any
court or other governmental agency (foreign or domestic) or body applicable to
the business or properties of the Operating Partnership, the Company or any of
the Subsidiaries or to the Properties, in each case (other than with respect to
subclause (a) of this sentence as it applies to the Company, the Operating
Partnership and their significant subsidiaries (as defined in Section 3(f)))
except for liens, charges, encumbrances, breaches, violations, defaults, rights
to terminate or accelerate obligations, or conflicts, the imposition or
occurrence of which would not have a Material Adverse Effect.

(q)    As of each Representation Date, the Company, the Operating Partnership
and each of the Subsidiaries will have good and marketable title to all
properties and assets described in the Registration Statement, the Prospectus
and any Permitted Free Writing Prospectus as owned by it, free and clear of all
liens, encumbrances, claims, security interests and defects, except such as are
described in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, or such as secure the loan facilities of the Operating
Partnership, the Company and the Subsidiaries, or would not result in a Material
Adverse Effect.

(r)    The Company is subject to the reporting requirements of either Section 13
or Section 15(d) of the Exchange Act and files reports with the Commission on
EDGAR.

(s)    To the knowledge of the Company: (i) no lessee of any portion of the
Properties is in default under any of the leases governing such Properties and
there is no event which, but for the passage of time or the giving of notice, or
both, would constitute a default under any of such



--------------------------------------------------------------------------------

leases, except in each case such defaults that would not have a Material Adverse
Effect, (ii) the current use and occupancy of each of the Properties complies in
all material respects with all applicable codes and zoning laws and regulations,
except for such failures to comply which would not individually or in the
aggregate have a Material Adverse Effect and (iii) there is no pending or
threatened condemnation, zoning change, environmental or other proceeding or
action that will in any material respect affect the size of, use of,
improvements on, construction on, or access to the Properties except such
proceedings or actions that would not have a Material Adverse Effect.

(t)    The Operating Partnership, the Company and the Partnership Subsidiaries
have property, title, casualty and liability insurance in favor of the Operating
Partnership, the Company or the Partnership Subsidiaries with respect to each of
the Properties, in an amount and on such terms as is reasonable and customary
for businesses of the type conducted by the Operating Partnership, the Company
and the Partnership Subsidiaries except in such instances where the tenant is
carrying such insurance or the tenant is self-insuring such risks.

(u)    Except as disclosed in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus, and except for activities, conditions,
circumstances or matters that would not have a Material Adverse Effect, (i) to
the knowledge of the Company and the Subsidiaries, after due inquiry, the
operations of the Operating Partnership, the Company and the Subsidiaries are in
compliance with all Environmental Laws (as defined below) and all requirements
of applicable permits, licenses, approvals and other authorizations issued
pursuant to Environmental Laws, (ii) to the knowledge of the Operating
Partnership, the Company and the Subsidiaries, after due inquiry, none of the
Operating Partnership, the Company or the Subsidiaries has caused or suffered to
occur any Release (as defined below) of any Hazardous Substance (as defined
below) into the Environment (as defined below) on, in, under or from any
Property, and no condition exists on, in, under or adjacent to any Property that
could reasonably be expected to result in the incurrence of liabilities under,
or any violations of, any Environmental Law or give rise to the imposition of
any Lien (as defined below), under any Environmental Law, (iii) none of the
Operating Partnership, the Company or the Subsidiaries has received any written
notice of a claim under or pursuant to any Environmental Law or under common law
pertaining to Hazardous Substances on, in, under or originating from any
Property, (iv) none of the Operating Partnership, the Company or the
Subsidiaries has actual knowledge of, or received any written notice from any
Governmental Authority (as defined below) claiming, any violation of any
Environmental Law or a determination to undertake and/or request the
investigation, remediation, clean-up or removal of any Hazardous Substance
released into the Environment on, in, under or from any Property and (v) no
Property is included or, to the knowledge of the Operating Partnership, the
Company or the Subsidiaries, after due inquiry, proposed for inclusion on the
National Priorities List issued pursuant to CERCLA (as defined below) by the
United States Environmental Protection Agency (the “EPA”), or included on the
Comprehensive Environmental Response, Compensation, and Liability Information
System database maintained by the EPA, and none of the Operating Partnership,
the Company or the Subsidiaries has actual knowledge that any Property has
otherwise been identified in a published writing by the EPA as a potential
CERCLA removal, remedial or response site or, to the knowledge of the Company
and its Subsidiaries, is included on any similar list of potentially
contaminated sites pursuant to any other Environmental Law.

As used herein, “Hazardous Substance” shall include any hazardous substance,
hazardous waste, toxic substance, pollutant or hazardous material, including,
without limitation, oil,



--------------------------------------------------------------------------------

petroleum or any petroleum-derived substance or waste, asbestos or
asbestos-containing materials, PCBs, pesticides, explosives, radioactive
materials, dioxins, urea formaldehyde insulation or any constituent of any such
substance, pollutant or waste which is subject to regulation under any
Environmental Law (including, without limitation, materials listed in the United
States Department of Transportation Optional Hazardous Material Table, 49 C.F.R.
§ 172.101, or in the EPA’s List of Hazardous Substances and Reportable
Quantities, 40 C.F.R. Part 302); “Environment” shall mean any surface water,
drinking water, ground water, land surface, subsurface strata, river sediment,
buildings, structures, and ambient, workplace and indoor and outdoor air;
“Environmental Law” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.)
(“CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended (42
U.S.C. § 6901, et seq.), the Clean Air Act, as amended (42 U.S.C. § 7401, et
seq.), the Clean Water Act, as amended (33 U.S.C. § 1251, et seq.), the Toxic
Substances Control Act, as amended (15 U.S.C. § 2601, et seq.), the Occupational
Safety and Health Act of 1970, as amended (29 U.S.C. § 651, et seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. § 1801, et seq.),
and all other federal, state and local laws, ordinances, regulations, rules and
orders relating to the protection of the environment or of human health from
environmental effects; “Governmental Authority” shall mean any federal, state or
local governmental office, agency or authority having the duty or authority to
promulgate, implement or enforce any Environmental Law; “Lien” shall mean, with
respect to any Property, any mortgage, deed of trust, pledge, security interest,
lien, encumbrance, penalty, fine, charge, assessment, judgment or other
liability in, on or affecting such Property; and “Release” shall mean any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, emanating or disposing of any Hazardous Substance
into the Environment, including, without limitation, the abandonment or discard
of barrels, containers, tanks (including, without limitation, underground
storage tanks) or other receptacles containing or previously containing and
containing a residue of any Hazardous Substance.

None of the environmental consultants which prepared environmental and asbestos
inspection reports with respect to any of the Properties was employed for such
purpose on a contingent basis or has any substantial interest in the Operating
Partnership, the Company or any of the Subsidiaries, and none of them nor any of
their directors, officers or employees is connected with the Operating
Partnership, the Company or any of the Subsidiaries as a promoter, selling
agent, voting trustee, director, officer or employee.

(v)    The Company, the Operating Partnership and the Subsidiaries are organized
and operate in a manner so that the Company qualifies as a real estate
investment trust (“REIT”) under Sections 856 through 860 of the Internal Revenue
Code of 1986, as amended (the “Code”) and the Company has elected to be taxed as
a REIT under the Code commencing with the taxable year ended December 31, 1994.
The Company, the Operating Partnership and the Subsidiaries intend to continue
to be organized and operate so that the Company shall qualify as a REIT for the
foreseeable future, unless the Company’s board of directors determines that it
is no longer in the best interests of the Company to be so qualified.

(w)    Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code) would have any liability



--------------------------------------------------------------------------------

(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code, except for noncompliance that
could not reasonably be expected to result in material liability to the Company
or its subsidiaries, (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption that could reasonably be expected to result in a
material liability to the Company or its subsidiaries, (iii) for each Plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA, as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period), (iv) the fair market value of the assets
of each Plan equal the present value of all benefits accrued under such Plan,
(v) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur that either has resulted, or could
reasonably be expected to result, in material liability to the Company or its
subsidiaries, (vi) neither the Company nor any member of the Controlled Group
has incurred, nor reasonably expects to incur, any liability under Title IV of
ERISA (other than contributions to the Plan or premiums to the PBGC, in the
ordinary course and without default) in respect of a Plan (including a
“multiemployer plan,” within the meaning of Section 4001(a)(3) of ERISA) and
(vii) there is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other governmental agency or any foreign regulatory agency with respect
to any Plan that could reasonably be expected to result in material liability to
the Company or its subsidiaries.

(x)    Neither the Company nor any member of its Controlled Group maintains,
sponsors, contributes to, or has had any liability with respect to an employee
pension benefit plan subject to the provisions of Title IV of ERISA.

(y)    There is no material document or contract of a character required to be
described or referred to in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus or to be filed as an exhibit to the
Registration Statement which is not described or filed as required therein,
except for the filing of this Agreement with the Commission as an exhibit to a
Form 8-K, which the Company agrees to make in a timely manner, and the
descriptions thereof or references thereto in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus are accurate in all material
respects.

(z)    None of the Operating Partnership, the Company or any of the Subsidiaries
is involved in any labor dispute nor, to the knowledge of the Operating
Partnership, the Company or the Subsidiaries, after due inquiry, is any such
dispute threatened which would be Material.

(aa)    The Operating Partnership, the Company and the Subsidiaries own, or are
licensed or otherwise have the full exclusive right to use, all material
trademarks and trade names which are used in or necessary for the conduct of
their respective businesses as described in the Prospectus. To the knowledge of
the Company or the Operating Partnership, no claims have been asserted by any
person to the use of any such trademarks or trade names or challenging or
questioning the validity or effectiveness of any such trademark or trade name.
The use, in connection with the business and operations of the Operating
Partnership, the Company and the Subsidiaries, of such trademarks and trade
names does not, to the Company’s or the Operating Partnership’s knowledge,
infringe on the rights of any person.



--------------------------------------------------------------------------------

(bb)    Each of the Operating Partnership, the Company and the Subsidiaries has
filed all federal, state, local and foreign income tax returns which have been
required to be filed (except in any case in which the failure to so file would
not result in a Material Adverse Effect) and has paid all taxes required to be
paid and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing would otherwise be delinquent, except, in all cases,
for any such tax, assessment, fine or penalty that is being contested in good
faith and except in any case in which the failure to so pay would not result in
a Material Adverse Effect.

(cc)    The Operating Partnership and each of the Partnership Subsidiaries is
properly treated as a partnership for U.S. federal income tax purposes and not
as a “publicly traded partnership” taxable as a corporation for U.S. federal
income tax purposes.

(dd)    No relationship, direct or indirect, exists between or among the
Company, the Operating Partnership or the Subsidiaries on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company, the
Operating Partnership or the Subsidiaries on the other hand, which is required
by the Act to be described in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus which is not so described in such documents.

(ee)    The Company has not taken and will not take, directly or indirectly, any
action designed to, or that might be reasonably expected to, cause or result in
stabilization or manipulation of the price of the Shares, and the Company and
the Operating Partnership have not distributed and have agreed not to distribute
any prospectus or other offering material in connection with the offering and
sale of the Shares other than the Prospectus, any preliminary prospectus filed
with the Commission or other material permitted by the Act (which were disclosed
to you and your counsel).

(ff)    The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets, financial and
corporate books and records is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

(gg)    Any certificate or other document signed by any officer or authorized
representative of the Operating Partnership, the Company or any Subsidiary, and
delivered to Wells Fargo or to counsel for Wells Fargo in connection with the
sale of the Shares shall be deemed a representation and warranty by such entity
or person, as the case may be, to Wells Fargo as to the matters covered thereby.

(hh)    The Registration Statement became effective upon filing with the
Commission under the Act; no stop order suspending the effectiveness of the
Registration Statement or any part thereof has been issued and no proceeding for
that purpose has been instituted, or to the knowledge



--------------------------------------------------------------------------------

of the Company or the Operating Partnership, threatened by the Commission or by
the state securities authority of any jurisdiction. No order preventing or
suspending the use of the Prospectus or any preliminary prospectus has been
issued and no proceeding for that purpose has been instituted or, to the
knowledge of the Company, threatened by the Commission or by the state
securities authority of any jurisdiction.

(ii)    Except for contracts, agreements or understandings entered into in
connection with the transfer of properties or other assets to the Operating
Partnership, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
include any Common Stock owned or to be owned by such person in the offering
contemplated by this Agreement.

(jj)    The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to each of the
Company’s principal executive officer and principal financial officer by others
within those entities, (ii) have been evaluated for effectiveness as of the date
of the filing of the Prospectus Supplement with the Commission and (iii) are
effective in all material respects to perform the functions for which they were
established, except where a failure to be so effective will not have a Material
Adverse Effect.

(kk)    Based on its evaluation of its internal controls over financial
reporting at December 31, 2016, the Company, the Operating Partnership and their
subsidiaries are not aware of (i) any material weakness in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information, (ii) any significant deficiency in the design
or operation of internal control over financial reporting which are reasonably
likely to materially adversely affect the Company’s ability to record, process,
summarize and report financial information or (iii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting. Since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no changes in internal controls over financial reporting of the
Company, the Operating Partnership or their subsidiaries or in other factors
that has materially affected, or is reasonably likely to materially affect, the
Company, the Operating Partnership or their subsidiaries’ internal control over
financial reporting.

(ll)    There is and has been no failure on the part of the Operating
Partnership or any of the Operating Partnership’s directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

(mm)    Neither the Company, the Operating Partnership, nor any of the
Subsidiaries nor, to the knowledge of the Company and the Operating Partnership,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Company and the Operating Partnership or any of the
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or



--------------------------------------------------------------------------------

employee from corporate funds, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977 or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(nn)    The operations of the Company, the Operating Partnership and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company and the Operating Partnership, threatened.

(oo)    None of the Company, the Operating Partnership, any of the Subsidiaries
or, to the knowledge of the Company and the Operating Partnership, any director,
officer, agent, employee or affiliate of the Company or any of the Subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not, directly or indirectly, use the proceeds of the offering of the Shares
hereunder or under any Terms Agreement, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(pp)    No Subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such subsidiary’s properties or assets to the Company or any other
Subsidiary of the Company.

(qq)    Neither the Company, the Operating Partnership, nor any of the
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Company, the Operating Partnership or any of the Subsidiaries or any Agent
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares.

(rr)    Nothing has come to the attention of the Company or the Operating
Partnership that has caused the Company or the Operating Partnership to believe
that the statistical and market-related data included in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus is not based
on or derived from sources that are reliable and accurate in all material
respects.

(ss)    The Common Stock is an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by
Rule 101(c)(1) thereunder.



--------------------------------------------------------------------------------

(tt)    With respect to any stock options (the “Stock Options”) granted pursuant
to the stock-based compensation plans of the Company, the Operating Partnership
and their subsidiaries (the “Company Stock Plans”), (i) each Stock Option
intended to qualify as an “incentive stock option” under Section 422 of the Code
so qualifies, (ii) each grant of a Stock Option was duly authorized no later
than the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the NYSE and any other
exchange on which Company securities are traded, and (iv) each such grant was
properly accounted for in accordance with generally accepted accounting
principles in the financial statements (including the related notes) of the
Company and, if required, disclosed in the Company’s filings with the Commission
in accordance with the Exchange Act and all other applicable laws. The Company
has not knowingly granted, and there is no and has been no policy or practice of
the Company of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public announcement of
material information regarding the Company or its subsidiaries or their results
of operations or prospects.

(uu)    No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(vv)    The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NYSE, nor has the Company received
any notification that the Commission or the NYSE is contemplating terminating
such registration or listing. The outstanding shares of the Common Stock have
been approved for listing and the Shares being sold hereunder have been approved
for listing, subject only to official notice of issuance, on the NYSE.

4.    Certain Covenants of the Company and the Operating Partnership. The
Company and the Operating Partnership, jointly and severally, hereby agree with
Wells Fargo as follows:

(a)    For so long as the delivery of a prospectus is required (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with the offering or sale of Shares, before using or filing
any Permitted Free Writing Prospectus and before amending or supplementing the
Registration Statement or the Prospectus (in each case, other than due to the
filing of an Incorporated Document), to furnish to Wells Fargo a copy of each
such proposed Permitted Free Writing Prospectus, amendment or supplement within
a reasonable period of time before filing any such Permitted Free Writing
Prospectus, amendment or supplement with the Commission and the Company will not
use or file any such Permitted Free Writing Prospectus or file any such proposed
amendment or supplement to which Wells Fargo reasonably objects, unless the
Company’s legal counsel has advised the Company that use or filing of such
document is required by law.



--------------------------------------------------------------------------------

(b)    As promptly as practicable after each Filing Time, to prepare a
Prospectus Supplement, with respect to any Shares sold by the Company pursuant
to this Agreement in a form previously approved by Wells Fargo and to file such
Prospectus Supplement pursuant to Rule 424(b) under the Act (and within the time
periods required by Rule 424(b) and Rules 430A, 430B or 430C under the Act) and
to file any Permitted Free Writing Prospectus to the extent required by Rule 433
under the Act and to provide copies of the Prospectus and such Prospectus
Supplement and each Permitted Free Writing Prospectus (to the extent not
previously delivered or filed on EDGAR) to Wells Fargo via e-mail in “.pdf”
format on such filing date to an e-mail account designated by Wells Fargo and,
at Wells Fargo’s request, to also furnish copies of the Prospectus and such
Prospectus Supplement to each exchange or market on which sales were effected as
may be required by the rules or regulations of such exchange or market.

(c)    To file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as the
delivery of a prospectus is required (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with the offering
or sale of the Shares, and during such same period to advise Wells Fargo,
promptly after the Company receives notice thereof, (i) of the time when any
amendment to the Registration Statement has been filed or has become effective
or any supplement to the Prospectus or any Permitted Free Writing Prospectus or
any amended Prospectus has been filed with the Commission, (ii) of the issuance
by the Commission of any stop order or any order preventing or suspending the
use of any prospectus relating to the Shares or the initiation or threatening of
any proceeding for that purpose, pursuant to Section 8A of the Act, (iii) of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, (iv) of any request by the Commission for the amendment of the
Registration Statement or the amendment or supplementation of the Prospectus or
for additional information, (v) of the occurrence of any event as a result of
which the Prospectus or any Permitted Free Writing Prospectus as then amended or
supplemented includes any untrue statement of a material fact or omits to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances existing when the
Prospectus or any such Permitted Free Writing Prospectus is delivered to a
purchaser, not misleading and (vi) of the receipt by the Company of any notice
of objection of the Commission to the use of the Registration Statement or any
post-effective amendment thereto.

(d)    In the event of the issuance of any such stop order or of any such order
preventing or suspending the use of any such prospectus or suspending any such
qualification to use promptly its commercially reasonable efforts to obtain its
withdrawal.

(e)    To furnish such information as may be required and otherwise to cooperate
in qualifying the Shares for offering and sale under the securities or blue sky
laws of such states as Wells Fargo may reasonably designate and to maintain such
qualifications in effect so long as required for the distribution of the Shares;
provided that the Company shall not be required to qualify as a foreign
corporation, become a dealer of securities, or become subject to taxation in, or
to consent to the service of process under the laws of, any such state (except
service of process



--------------------------------------------------------------------------------

with respect to the offering and sale of the Shares); and to promptly advise
Wells Fargo of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Shares for sale in any jurisdiction
or the initiation of any proceeding for such purpose.

(f)    To make available to Wells Fargo at its offices in New York City, without
charge, as soon as reasonably practicable after the Registration Statement
becomes effective, and thereafter from time to time to furnish to Wells Fargo,
as many copies of the Prospectus and the Prospectus Supplement (or of the
Prospectus or Prospectus Supplement as amended or supplemented if the Company
shall have made any amendments or supplements thereto and documents incorporated
by reference therein after the effective date of the Registration Statement) and
each Permitted Free Writing Prospectus as Wells Fargo may reasonably request for
so long as the delivery of a prospectus is required (whether physically or
through compliance with Rule 172 under the Act or any similar rule); and for so
long as this Agreement is in effect, the Company will prepare and file promptly
such amendment or amendments to the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus as may be necessary to comply with the
requirements of Section 10(a)(3) of the Act.

(g)    To furnish or make available to Wells Fargo during the term of this
Agreement and for a period of two years thereafter (i) copies of any reports or
other communications which the Company shall send to its stockholders or shall
from time to time publish or publicly disseminate and (ii) copies of all annual,
quarterly and current reports filed with the Commission on Forms 10-K, 10-Q and
8-K, or such other similar form as may be designated by the Commission, and to
furnish to Wells Fargo from time to time during the term of this Agreement such
other information as Wells Fargo may reasonably request regarding the Company,
the Operating Partnership or their subsidiaries, in each case as soon as such
reports, communications, documents or information becomes available or promptly
upon the request of Wells Fargo, as applicable; provided, however, that the
Company, the Operating Partnership and their subsidiaries shall have no
obligation to provide Wells Fargo with any document filed on EDGAR or included
on the Company’s Internet website.

(h)    If, at any time during the term of this Agreement, any event shall occur
or condition shall exist as a result of which it is necessary in the reasonable
opinion of counsel for Wells Fargo or counsel for the Company, to further amend
or supplement the Prospectus or any Permitted Free Writing Prospectus as then
amended or supplemented in order that the Prospectus or any such Permitted Free
Writing Prospectus will not include an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading, in light of the
circumstances existing at the time the Prospectus or any such Permitted Free
Writing Prospectus is delivered to a purchaser, or if it shall be necessary, in
the reasonable opinion of either such counsel, to amend or supplement the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to comply with the requirements of the Act, in the case of such a
determination by counsel to the Company, immediate notice shall be given, and
confirmed in writing, to Wells Fargo to cease the solicitation of offers to
purchase the Shares in Wells Fargo’s capacity as agent, and, in either case, the
Company will promptly prepare and file with the Commission such amendment or
supplement, whether by filing documents pursuant to the Act, the Exchange Act or
otherwise, as may be necessary to correct such untrue statement or omission or
to make the Registration Statement, the Prospectus or any such Permitted Free
Writing Prospectus comply with such requirements.



--------------------------------------------------------------------------------

(i)    To make generally available to the Company’s stockholders as soon as
reasonably practicable but not later than 40 days after the close of the period
covered thereby (75 days) in the event the close of such period is the close of
the Company’s fiscal year), an earnings statement (in form complying with the
provisions of Rule 158 of the Act) covering a period of at least twelve months
after the effective date of the Registration Statement (but in no event
commencing later than 75 days after such date) which shall satisfy the
provisions of Section 11(a) of the Act, and, if required by Rule 158 of the act,
to file such statement as an exhibit to the next periodic report required to be
filed by the Company under the Exchange Act covering the period when such
earning statement is released.

(j)    To apply the net proceeds from the sale of the Shares in the manner
described in the Registration Statement or the Prospectus under the caption “Use
of Proceeds.”

(k)    Not to, and to cause its subsidiaries not to, take, directly or
indirectly, any action designed to cause or result in, or that constitutes or
might reasonably be expected to constitute, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares; provided that nothing herein shall prevent the Company from filing or
submitting reports under the Exchange Act or issuing press releases in the
ordinary course of business.

(l)    The Company will use its best efforts to continue to qualify as a REIT
under Sections 856 through 860 of the Code, unless the Company’s board of
directors determines that it is no longer in the best interests of the Company
to be so qualified.

(m)    (i) Except as otherwise agreed between the Company and Wells Fargo, to
pay all costs, expenses, fees and taxes in connection with (i) the preparation
and filing of the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus and any amendments or supplements thereto, and the printing
and furnishing of copies of each thereof to Wells Fargo and to dealers
(including costs of mailing and shipment), (ii) the registration, issue and
delivery of the Shares to Wells Fargo, (iii) the producing, word processing
and/or printing of this Agreement, any powers of attorney and any closing
documents (including compilations thereof) and the reproduction and/or printing
and furnishing of copies of each thereof to Wells Fargo (including costs of
mailing and shipment), (iv) the qualification of the Shares for offering and
sale under state laws and the determination of their eligibility for investment
under state law as aforesaid (including the reasonable legal fees and filing
fees and other disbursements of counsel to the Agents in connection therewith)
and the printing and furnishing of copies of any blue sky surveys or legal
investment surveys to Wells Fargo, (v) the listing of the Shares on the Exchange
and any registration thereof under the Exchange Act, (vi) any filing for review
of the public offering of the Shares by FINRA, (vii) the fees and disbursements
of counsel to the Company and of the Company’s independent registered public
accounting firm and (viii) the performance of the Company’s other obligations
hereunder; provided that Wells Fargo shall be responsible for any transfer taxes
on resale of Shares by it, any costs and expenses associated with the sale and
marketing of the Shares, and legal costs of Wells Fargo other than as
specifically provided in (iv) above.

(ii)     If this Agreement is terminated (A) by the Company in accordance with
the provisions of Section 8(a) hereof at any time prior to the offer and sale of
Shares with an



--------------------------------------------------------------------------------

aggregate Gross Sales Price of $25,000,000 sold under this Agreement or any
Terms Agreement, Alternative Distribution Agreement or Alternative Terms
Agreement or (B) in accordance with provisions of Section 8(b) hereof on
March 16, 2020 and prior to the offer and sale of Shares with an aggregate Gross
Sales Price of $25,000,000 sold under this Agreement or any Terms Agreement,
Alternative Distribution Agreement or Alternative Terms Agreement, the Company
will reimburse Wells Fargo for all of their reasonable out-of-pocket expenses
(including the reasonable and documented fees and disbursements of a single
counsel to Wells Fargo) incurred by them in connection with the offering
contemplated by this Agreement; provided that the Company will not be obligated
to reimburse any expenses pursuant to this Section 4(m)(ii) and Section 4(m)(ii)
of the Alternative Distribution Agreements in excess of $125,000 in the
aggregate.

(n)    With respect to the offering(s) contemplated hereby, that the Company
will not offer shares of its Common Stock or any other securities convertible
into or exchangeable or exercisable for shares of the Common Stock in a manner
that violates the Act; the Company will not distribute any offering material in
connection with the offer and sale of the Shares, other than the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus and other
materials permitted by the Act or the rules and regulations promulgated
thereunder.

(o)    During each period commencing on the date of each Transaction Notice and
ending after the close of business on the Settlement Date for the related Agency
Transaction, the Company will not (i) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase
or otherwise transfer or dispose of, directly or indirectly, any shares of its
Common Stock or any securities convertible into or exercisable or exchangeable
for such shares or (ii) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of such
shares, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of shares or such other securities, in cash or otherwise,
without the prior written consent of Wells Fargo, except with respect to Shares
to be sold hereunder or under any Terms Agreement, Alternative Distribution
Agreement, or Alternative Terms Agreement; issuances of Shares pursuant to the
conversion or exchange of convertible or exchangeable securities pursuant to the
contractual terms of those securities or the exercise of warrants or options or
vesting of restricted stock units, in each case outstanding on the date of such
Transaction Notice; grants of Common Stock, employee stock options or restricted
stock units pursuant to the terms of a plan then in effect on the date of such
Transaction Notice; issuances of Shares pursuant to the exercise of such options
or the exercise of any other employee stock options then outstanding on the date
of such Transaction Notice. Any lock-up provisions relating to a Principal
Transaction shall be set forth in the applicable Terms Agreement.

(p)    The Company will, pursuant to reasonable procedures developed in good
faith, retain copies of each Permitted Free Writing Prospectus that is not filed
with the Commission in accordance with Rule 433 under the Act.

(q)    To use its commercially reasonable efforts to cause the Shares to be
listed on the Exchange.



--------------------------------------------------------------------------------

(r)    That it consents to Wells Fargo trading in the Common Stock for Wells
Fargo’s own account and for the account of its clients at the same time as sales
of the Shares occur pursuant to this Agreement.

5.    Execution of Agreement. Wells Fargo’s obligation to execute and deliver
this Agreement shall be subject to the satisfaction of the following conditions
in connection with and on the date of the execution of this Agreement:

(a)    the Company shall have delivered to Wells Fargo:

(i)    an officer’s certificate signed by two of its executive officers
certifying as to the matters set forth in Exhibit C hereto;

(ii)    opinions and negative assurance letter of Barack Ferrazzano Kirshbaum &
Nagelberg LLP, counsel for the Company, addressed to Wells Fargo and dated the
date of this Agreement, in the form of Exhibits D-1, D-2 and D-3 hereto. In
giving its opinion, such counsel may rely (i) as to all matters of fact, upon
representations, statements or certificates of public officials and statements
of officers, directors, partners, employees and representatives of and
accountants for each of the Company and its Subsidiaries, (ii) as to matters of
Maryland law, on the opinion of McGuireWoods LLP, Baltimore, Maryland, and
(iii) as to the good standing and qualification of the Company and the Operating
Partnership to do business in any state or jurisdiction, upon certificates of
appropriate government officials and letters from Corporation Service Company,
copies of which have been furnished to you;

(iii)    an opinion of McGuireWoods LLP, special Maryland counsel to the
Company, addressed to Wells Fargo and dated the date of this Agreement, in the
form of Exhibit E hereto;

(iv)    a “comfort” letter of PricewaterhouseCoopers LLP, addressed to the
Agents and dated the date of this Agreement, addressing such matters as the
Agents may reasonably request;

(v)    evidence reasonably satisfactory to Wells Fargo and its counsel that the
Shares have been approved for listing on the Exchange, subject only to notice of
issuance on or before the date hereof;

(vi)    resolutions duly adopted by the Company’s board of directors, and
certified by an officer of the Company, authorizing the Company’s execution of
this Agreement and the consummation by the Company of the transactions
contemplated hereby, including the issuance of the Shares; and

(vii)    such other documents as Wells Fargo shall reasonably request; and

(b)    Wells Fargo shall have received an opinion and negative assurance letter
of Clifford Chance US LLP, counsel to the Agents, addressed to the Agents and
dated the date of this Agreement, addressing such matters as the Agents may
reasonably request. In giving its opinion, such counsel may rely (A) as to
matters of Maryland law, on the opinion of McGuireWoods LLP, Baltimore,
Maryland, which opinion shall be in form and substance reasonably satisfactory
to



--------------------------------------------------------------------------------

counsel for the Agents and (B) as to the good standing and qualification of the
Company, the Corporate Subsidiaries and the Partnership Subsidiaries to do
business in any state or jurisdiction, upon certificates of appropriate
governmental officials or opinions of counsel in such jurisdictions.

6.    Additional Covenants of the Company and the Operating Partnership. The
Company and the Operating Partnership, jointly and severally, further covenant
and agree with Wells Fargo as follows:

(a)    Each acceptance of a Transaction Notice by the Company and each execution
and delivery by the Company of a Terms Agreement shall be deemed to be (i) an
affirmation that the representations, warranties and agreements of the Company
and the Operating Partnership herein contained and contained in any certificate
delivered to Wells Fargo pursuant hereto are true and correct at such Time of
Acceptance or the date of such Terms Agreement, as the case may be, and (ii) an
undertaking that such representations, warranties and agreements will be true
and correct on any applicable Time of Sale and Settlement Date, as though made
at and as of each such time (it being understood that such representations,
warranties and agreements shall relate to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus as amended and supplemented
to the time of such Transaction Notice or Terms Agreement, as the case may be).

(b)    Each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the proviso at the end of this Section 6(b), by the filing of
any Incorporated Document, but excluding any prospectus supplement filed
pursuant to Section 4(b) hereof), (ii) there is a Principal Settlement Date
pursuant to a Terms Agreement, or (iii) otherwise as Wells Fargo shall
reasonably request, provided that Wells Fargo shall not make such a request
during periods that the Company is not proposing Agency Transactions to Wells
Fargo (each date referred to clauses (i), (ii) and (iii) above, a “Bring-Down
Delivery Date”), the Company shall, unless Wells Fargo agrees otherwise, furnish
or cause to be furnished to Wells Fargo a certificate, dated and delivered as of
the applicable Bring-Down Delivery Date, of the same tenor as the certificate
referred to in Section (a)(i) hereof, modified as necessary to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of delivery of such certificate, or, in
lieu of such certificate, a certificate to the effect that the statements
contained in the certificate referred to in Section 5(a)(i) hereof furnished to
Wells Fargo are true and correct as of such Bring-Down Delivery Date as though
made at and as of such date (except that such statements shall be deemed to
relate to the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus as amended and supplemented to the time of delivery of such
certificate); provided, however, that the filing of a Current Report on Form 8-K
will not constitute a Bring-Down Delivery Date unless (A) (x) such Current
Report on Form 8-K is filed at any time during which either a Transaction Notice
is binding and the Company has not suspended the use thereof (and prior to the
settlement of the Shares specified therein) or a prospectus relating to the
Shares is required to be delivered under the Act and (y) Wells Fargo has
requested that such date be deemed to be a Bring-Down Delivery Date based upon
the reasonable judgment of Wells Fargo that the event or events reported in such
Current Report on Form 8-K has a material adverse effect on the condition,
financial or otherwise, or the earnings, assets or business affairs or prospects
of the Operating Partnership, Company and their Subsidiaries, taken as a whole,
or on the in service properties owned, directly or indirectly, by the Company
taken as a whole at such time, or otherwise restates historical financial
statements or contains financial statements required by Rules 3-05 or 3-14 of
Regulation S-X or (B) such Current Report on Form 8-K is required pursuant to
Section 2(i).



--------------------------------------------------------------------------------

(c)    Each Bring-Down Delivery Date, the Company shall, unless Wells Fargo
agrees otherwise, cause to be furnished to Wells Fargo (A) the written opinions
and negative assurance letter of Barack Ferrazzano Kirshbaum & Nagelberg LLP,
counsel to the Company and of McGuireWoods LLP, special Maryland counsel to the
Company, each dated and delivered as of the applicable Bring-Down Delivery Date,
of the same tenor as the opinions and letter referred to in
Sections 5(a)(ii) and 5(a)(iii) hereof, respectively, but modified as necessary
to relate to the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus as amended and supplemented to the time of delivery of such
opinions and letter, or, in lieu of such opinions and letter, such counsel and
Maryland counsel shall furnish Wells Fargo with letters substantially to the
effect that Wells Fargo may rely on the opinions and letter referred to in
Sections 5(a)(ii) and 5(a)(iii), furnished to Wells Fargo, to the same extent as
though they were dated the date of such letters authorizing reliance (except
that statements in such last opinions shall be deemed to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of delivery of such letters authorizing
reliance).

(d)    Each Bring-Down Delivery Date, the Company shall, unless Wells Fargo
agrees otherwise, cause PricewatershouseCoopers LLP to furnish to Wells Fargo a
“comfort” letter, dated and delivered as of the applicable Bring-Down Delivery
Date, of the same tenor as the letter referred to in Section 5(a)(iv) hereof,
but modified to relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and supplemented to the date of
such letter.

(e)    Each Bring-Down Delivery Date, Wells Fargo may request an opinion and
negative assurance letter of Clifford Chance US LLP, counsel to the Agents,
addressed to the Agents, dated and delivered as of the applicable Bring-Down
Delivery Date, of the same tenor as the opinion and negative assurance letter
referred to in Section 5(b) hereof, but modified as necessary to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of delivery of such opinion and letter,
or, in lieu of such opinion and letter, such counsel shall furnish Wells Fargo
with a letter substantially to the effect that Wells Fargo may rely on the
opinion and letter referred to in Sections 5(b), furnished to Wells Fargo, to
the same extent as though they were dated the date of such letter authorizing
reliance (except that statements in such last opinion shall be deemed to relate
to the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance).

(f)    (i) No order suspending the effectiveness of the Registration Statement
shall be in effect, and no proceeding for such purpose or pursuant to Section 8A
under the Act shall be pending before or threatened by the Commission at the
time the Company accepts a Transaction Notice; the Prospectus and each Permitted
Free Writing Prospectus shall have been timely filed with the Commission under
the Act (in the case of a Permitted Free Writing Prospectus, to the extent
required by Rule 433 under the Act); and all requests by the Commission for
additional information shall have been complied with to the satisfaction of
Wells Fargo and no suspension of the qualification of the Shares for offering or
sale in any jurisdiction, or of the initiation or threatening of any proceedings
for any of such purposes, will have occurred and be in effect at the



--------------------------------------------------------------------------------

time the Company accepts a Transaction Notice and (ii) the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus shall not
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading at the
time the Company accepts a Transaction Notice.

(g)    The Company shall reasonably cooperate with any reasonable due diligence
review requested by Wells Fargo or its counsel from time to time in connection
with the transactions contemplated hereby or any Terms Agreement, including,
without limitation, (i) at the commencement of each intended Purchase Date and
any Time of Sale or Settlement Date, making available appropriate corporate
officers of the Company and, upon reasonable request, representatives of
PricewatershouseCoopers LLP for an update on diligence matters with
representatives of Wells Fargo and (ii) at each Bring-Down Delivery Date or
otherwise as Wells Fargo may reasonably request, providing information and
making available documents and appropriate corporate officers of the Company and
representatives of PricewatershouseCoopers LLP for one or more due diligence
sessions with representatives of Wells Fargo and its counsel.

(h)    The Company shall disclose, in its quarterly reports on Form 10-Q, in its
annual report on Form 10-K and, if requested by Wells Fargo, in prospectus
supplements to be filed by the Company from time to time, including in
accordance with Section 4(b), the number of the Shares sold through the Agents
under this Agreement and any Terms Agreement, the net proceeds to the Company
from the sale of the Shares and the compensation paid by the Company with
respect to sales of the Shares pursuant to this Agreement during the relevant
quarter or such shorter period determined by the Company, as the case may be.

All opinions, letters and other documents referred to in Sections 6(b) through
(e) above shall be reasonably satisfactory in form and substance to Wells Fargo.
Wells Fargo will provide the Company with such notice (which may be oral, and in
such case, will be confirmed via e-mail or facsimile as soon as reasonably
practicable thereafter) as is reasonably practicable under the circumstances
when requesting an opinion, letter or other document referred to in
Sections 6(b) through (e) above.

7.    Conditions of Wells Fargo’s Obligation. Wells Fargo’s obligation to
solicit purchases on an agency basis for the Shares or otherwise take any action
pursuant to a Transaction Notice that has been accepted by the Company and to
purchase the Shares pursuant to any Terms Agreement shall be subject to the
satisfaction of the following conditions:

(a)    At the Time of Acceptance, at the time of the commencement of trading on
the Exchange on the Purchase Date(s) and at the relevant Time of Sale and Agency
Settlement Date, or with respect to a Principal Transaction pursuant to a Terms
Agreement, at the time of execution and delivery of the Terms Agreement by the
Company and at the relevant Time of Sale and Principal Settlement Date:

(i)    The representations, warranties and agreements on the part of the Company
and the Operating Partnership herein contained or contained in any certificate
of an officer or officers of the Company delivered pursuant to the provisions
hereof shall be true and correct in all respects.



--------------------------------------------------------------------------------

(ii)    The Company and the Operating Partnership shall have performed and
observed their covenants and other obligations hereunder and/or under any Terms
Agreement, as the case may be, in all material respects.

(iii)    In the case of an Agency Transaction, from the Time of Acceptance until
the Agency Settlement Date, or, in the case of a Principal Transaction pursuant
to a Terms Agreement, from the time of execution and delivery of the Terms
Agreement by the Company until the Principal Settlement Date, trading in the
Common Stock on the Exchange shall not have been suspended.

(iv)    From the date of this Agreement, no event or condition of a type
described in Section 3(k) hereof shall have occurred or shall exist, which event
or condition is not described in any Permitted Free Writing Prospectus
(excluding any amendment or supplement thereto) or the Prospectus (excluding any
amendment or supplement thereto) and the effect of which in the reasonable
judgment of Wells Fargo makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Shares on the applicable Settlement Date
on the terms and in the manner contemplated by this Agreement or any Terms
Agreement, as the case may be, any Permitted Free Writing Prospectus and the
Prospectus.

(v)    Subsequent to the relevant Time of Acceptance, (A) no downgrading shall
have occurred in the rating accorded any securities of or guaranteed by the
Company, the Operating Partnership or any of their subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act and (B) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of any securities
of or guaranteed by the Company, the Operating Partnership or any of their
subsidiaries (other than an announcement with positive implications of a
possible upgrading) in each case that has not been described in any Permitted
Free Writing Prospectus issued prior to any related Time of Sale.

(vi)    The Shares to be issued pursuant to the Transaction Notice or pursuant
to a Terms Agreement, as applicable, shall have been approved for listing on the
Exchange, subject only to notice of issuance.

(vii)    (A) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the relevant
Settlement Date, prevent the issuance or sale of the Shares and (B) no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the relevant Settlement Date, prevent the issuance or
sale of the Shares.

(viii)    (A) No order suspending the effectiveness of the Registration
Statement shall be in effect, no proceeding for such purpose or pursuant to
Section 8A of the Act shall be pending before or threatened by the Commission
and no notice of objection of the Commission to the use of the Registration
Statement pursuant to Rule 401(g)(2) under the Act shall have been received by
the Company, (B) the Prospectus and each Permitted Free Writing Prospectus shall
have been timely filed with the Commission under the Act (in the case of any
Permitted Free Writing Prospectus, to the extent required by Rule 433 under the
Act), (C) all requests by the Commission for additional information shall have
been complied with to the satisfaction of Wells



--------------------------------------------------------------------------------

Fargo and (D) no suspension of the qualification of the Shares for offering or
sale in any jurisdiction, and no initiation or threatening of any proceedings
for any of such purposes, will have occurred and be in effect. The Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus shall not
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading at the
time the Company accepts a Transaction Notice.

(ix)    No amendment or supplement to the Registration Statement, the Prospectus
or any Permitted Free Writing Prospectus shall have been filed to which Wells
Fargo shall have reasonably objected in writing.

(b)    At every Bring-Down Delivery Date, Wells Fargo shall have received the
officer’s certificates, opinions and negative assurance letters of counsel and
“comfort” letters and other documents provided for under Sections 6(b) through
(e), inclusive.

8.    Termination.

(a)    (i) The Company may terminate this Agreement in its sole discretion at
any time upon prior written notice to Wells Fargo. Any such termination shall be
without liability of any party to any other party, except that (A) with respect
to any pending sale, the obligations of the Company, including in respect of
compensation of Wells Fargo, shall remain in full force and effect
notwithstanding such termination and (B) the provisions of Sections 3, 4 (except
that if no Shares have been previously sold hereunder or under any Terms
Agreement, only Section 4(m)), 9, 13, 14, 15 and 18 of this Agreement shall
remain in full force and effect notwithstanding such termination.

(ii)    In the case of any sale by the Company pursuant to a Terms Agreement,
the obligations of the Company pursuant to such Terms Agreement and this
Agreement may not be terminated by the Company without the prior written consent
of Wells Fargo.

(b)    (i) Wells Fargo may terminate this Agreement in its sole discretion at
any time upon giving prior written notice to the Company. Any such termination
shall be without liability of any party to any other party, except that the
provisions of Sections 3, 4 (except that if no Shares have been previously sold
hereunder or under any Terms Agreement, only Section 4(m)), 9, 13, 14, 15 and 18
of this Agreement shall remain in full force and effect notwithstanding such
termination.

(ii)    In the case of any purchase by Wells Fargo pursuant to a Terms
Agreement, the obligations of Wells Fargo pursuant to such Terms Agreement shall
be subject to termination at any time prior to or at the Principal Settlement
Date, if, (A) since the time of execution of the Terms Agreement or the
respective dates as of which information is given in the Registration Statement,
the Prospectus and any Permitted Free Writing Prospectus, (i) trading generally
shall have been materially suspended or materially limited on or by, as the case
may be, any of the NYSE, the American Stock Exchange, the NASDAQ Global Select
Market, the Chicago Board Options Exchange, the Chicago Mercantile Exchange or
the Chicago Board of Trade (ii) trading of any securities of or guaranteed by
the Company and the Operating Partnership shall



--------------------------------------------------------------------------------

have been suspended on any exchange or in any over-the counter market, (iii) a
general moratorium on commercial banking activities in New York shall have been
declared by either federal or New York state authorities, (iv) there shall have
occurred any attack on, or outbreak or escalation of hostilities or act of
terrorism involving, the United States, or any change in financial markets or
any calamity or crisis that, in each case, in Wells Fargo’s judgment, is
material and adverse or (v) any material disruption of settlements of securities
or clearance services in the United States that would materially impair
settlement and clearance with respect to the Shares and (B) in the case of any
of the events specified in clauses (A)(i) through (v), such event singly or
together with any other such event specified in clauses (A)(i) through (v) makes
it, in Wells Fargo’s judgment, impracticable to market the Shares on the terms
and in the manner contemplated in the Prospectus. If Wells Fargo elects to
terminate its obligations pursuant to this Section 8(b)(ii), the Company shall
be notified promptly in writing.

(c)    This Agreement shall remain in full force and effect until the earlier of
(A) termination of the Agreement pursuant to Section 8(a) or 8(b) above or
otherwise by mutual written agreement of the parties, (B) such date that Shares
equal to the Maximum Amount have been sold in accordance with the terms of this
Agreement, any Terms Agreement, any Alternative Distribution Agreement and any
Alternative Terms Agreement, (C) such date that Shares equal to the Maximum
Number have been sold in accordance with the terms of this Agreement, any Terms
Agreement, any Alternative Distribution Agreement and any Alternative Terms
Agreement, and (D) March 16, 2020, in each case except that the provisions of
Section 3, 4 (except that if no Shares have been previously sold hereunder or
under any Terms Agreement, only Section 4(m)), 9, 13, 14, 15 and 18 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

(d)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Wells Fargo or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Shares, such sale shall
settle in accordance with the provisions of Section 2 hereof.

9.    Indemnity and Contribution.

(a)    The Company and the Operating Partnership, jointly and severally, agree
to indemnify, defend and hold harmless Wells Fargo, their respective partners,
directors, officers, members, agents and employees, any person who controls
Wells Fargo within the meaning of either Section 15 of the Act or Section 20(a)
of the Exchange Act, and any “affiliate” (within the meaning of Rule 405 under
the Securities Act) of Wells Fargo, and the successors and assigns of all of the
foregoing persons from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted), that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, not misleading (ii) or any untrue statement or alleged
untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Permitted Free Writing Prospectus (or any
amendment or supplement thereto), or caused by any omission or alleged omission
to state therein a material fact



--------------------------------------------------------------------------------

necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities are caused by any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to Wells Fargo furnished to the Company or
the Operating Partnership in writing by Wells Fargo expressly for use therein.

(b)    Wells Fargo agrees to indemnify, defend and hold harmless the Company and
the Operating Partnership, and their respective officers and directors any
person who controls the Company or the Operating Partnership within the meaning
of either Section 15 of the Act or Section 20(a) of the Exchange Act, and the
successors and assigns of all of the foregoing persons, to the same extent as
the indemnity set forth in Section 9(a) above from the Company and the Operating
Partnership to Wells Fargo, but only with respect to any losses, claims, damages
or liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to Wells Fargo furnished to the Company
in writing by Wells Fargo expressly for use in the Registration Statement, the
Basic Prospectus, the Prospectus (or any amendment or supplement thereto), any
Permitted Free Writing Prospectus. For purposes of this Section 9 and Sections
5(a)(ii) and 6(a) the only written information furnished by Wells Fargo to the
Company or the Operating Partnership expressly for use in the Registration
Statement and the Prospectus Supplement is the information contained in the
third paragraph under the heading “Plan of Distribution” in the Prospectus
Supplement.

(c)    If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either Section 9(a) or
9(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnity may be sought (the “Indemnifying Person”) in
writing; provided that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have under either Section 9(a) or
9(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses according to a final
non-appealable judgment) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under this
Section 9. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 9
that the Indemnifying Person may designate in such proceeding, and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary, (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person, (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person or (iv) the named parties in any such proceeding (including any impleaded
parties) included both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate



--------------------------------------------------------------------------------

due to actual or potential differing interests between them. It is understood
that the Indemnifying Person shall not, in connection with any proceeding or
related proceeding in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for Wells
Fargo, its affiliates, directors and officers and any control persons of Wells
Fargo shall be designated in writing by Wells Fargo and any such separate firm
for the Company, the Operating Partnership and their directors, their officers
and such control persons of the Company and the Operating Partnership or
authorized representatives shall be designated in writing by the Company or the
Operating Partnership. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify any Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. No Indemnifying
Person shall, without the prior written consent of the Indemnified Person,
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of any Indemnified Person. Notwithstanding the foregoing,
if at any time an Indemnified Person shall have requested an Indemnifying Person
to reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this Section 9(c), the Indemnifying Person agrees that it shall
be liable for any settlement of any proceeding effected without its prior
written consent if (i) such settlement is entered into more than 30 days after
receipt by such Indemnifying Person of the aforesaid request and (ii) such
Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement.

(d)    If the indemnification provided for in Sections 9(a) and 9(b) above is
unavailable or insufficient to hold harmless an Indemnified Person in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such Section 9(a) or 9(b) above, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Operating Partnership, on the
one hand, and Wells Fargo on the other hand, from the offering of the Shares or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Operating Partnership, on the one hand, and Wells Fargo, on the other,
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Operating
Partnership, on the one hand, and Wells Fargo, on the other, shall be deemed to
be in the same respective proportions as the net proceeds from the offering of
such Shares (before deducting expenses) received by the Company and the
Operating Partnership and the total underwriting discounts and commissions
received by Wells Fargo bear to the aggregate Gross Sales Price. The relative
fault of the Company and the Operating Partnership, on the one hand, and Wells
Fargo, on the other, shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged



--------------------------------------------------------------------------------

omission to state a material fact relates to information supplied by the Company
and the Operating Partnership, on the one hand, or by Wells Fargo, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e)    The Company, the Operating Partnership and Wells Fargo agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in
Section 9(d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in
Section 9(d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 9, in no event shall Wells Fargo
be required to contribute any amount in excess of the amount by which the total
underwriting discounts and commissions received by Wells Fargo with respect to
the offering of the Shares exceeds the amount of any damages that Wells Fargo
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(f)    The remedies provided for in this Section 9 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity.

(g)    The indemnity and contribution agreements contained in this Section 9 and
the representations, warranties and covenants of the Company and the Operating
Partnership set forth in this Agreement shall remain operative and in full force
and effect regardless of (a) any termination of this Agreement, (b) any
investigation made by or on behalf of any Agent or any person controlling such
Agent or by or on behalf of the Company, its officers or directors or any other
person controlling the Company or the Operating Partnership and (c) acceptance
of and payment for any of the Shares.

10.    Notices. All notices and other communications under this Agreement and
any Terms Agreement shall be in writing and shall be deemed to have been duly
given if mailed or transmitted and confirmed by any standard form of
communication, and, if to Wells Fargo, shall be sufficient in all respects if
delivered or sent to Wells Fargo Securities, LLC, 375 Park Avenue, 4th Floor,
New York, New York 10152, to the attention of the Equity Syndicate Department
(facsimile number (212) 214-5918) and the Special Equities Desk (facsimile
number (212) 214-8918; email: Jennifer.r.lynch@wellsfargo.com;
William.oconnell@wellsfargo.com; josie.callanan@wellsfargo.com;
rwilliamson@eastdilsecured.com; mhopkins@eastdilsecured.com;
barrett.kollme@wellsfargo.com; rohit.mehta2@wellsfargo.com;
Alexander.G.Keith@wellsfargo.com; and, if to the Company, shall be sufficient in
all respects if delivered or sent to the Company at the offices of the Company
at 311 South Wacker Drive, Suite 3900, Chicago, Illinois 60606, Attention: Scott
A. Musil, with a copy to Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West
Madison Street, Suite 3900, Chicago, Illinois 60606, Attention: Matthew A.
Jackson, Esq. Notwithstanding the foregoing, Transaction Notices shall be
delivered to the Company via e-mail to Scott Musil at smusil@firstindustrial.com
and confirmed by telephone at (312) 344-4300 ext. 4380, and an acceptance of a
Transaction Notice shall be delivered to Wells Fargo via facsimile (facsimile
number (212) 214-8918), and receipt confirmed by telephone at (212) 214-6122.



--------------------------------------------------------------------------------

11.    No Fiduciary Relationship. Each of the Company and the Operating
Partnership acknowledge and agree that Wells Fargo is acting solely in the
capacity of an arm’s length contractual counterparty to the Company and the
Operating Partnership with respect to the offering of Shares contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company and the
Operating Partnership or any other person. Additionally, Wells Fargo is not
advising the Company and the Operating Partnership or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Company and the Operating Partnership shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and Wells Fargo shall have no responsibility or liability to the Company and the
Operating Partnership with respect thereto. Any review by Wells Fargo of the
Company and the Operating Partnership, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of Wells Fargo and shall not be on behalf of the Company and the
Operating Partnership.

12.    Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement and any Transaction Notice
shall be adjusted to take into account any stock split effected with respect to
the Shares.

13.    Governing Law; Construction.

(a)    This Agreement, any Terms Agreement and any claim, controversy,
counterclaim or dispute of any kind or nature whatsoever arising under or in any
way related to this Agreement or any Terms Agreement (each a “Claim”), directly
or indirectly, shall be governed by, and construed in accordance with, the laws
of the State of New York.

(b)    The Section headings in this Agreement and any Terms Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement or any Terms Agreement.

14.    Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have nonexclusive jurisdiction over the adjudication of such matters, and the
Company and the Operating Partnership consent to the jurisdiction of such courts
and personal service with respect thereto. Each of Wells Fargo and the Company,
on its behalf and, to the extent permitted by applicable law, on behalf of its
stockholders and affiliates and the Operating Partnership, waives all right to
trial by jury in any action, proceeding or counterclaim, whether based upon
contract, tort or otherwise, in any way arising out of or relating to this
Agreement. The Company and the Operating Partnership agree that a final and
non-appealable judgment in any such action, proceeding or counterclaim brought
in any such court shall be conclusive and binding upon the Company and the
Operating Partnership and may be enforced in any other courts in the
jurisdiction of which the Company and the Operating Partnership are or may be
subject, by suit upon such judgment.



--------------------------------------------------------------------------------

15.    Parties in Interest. The agreements set forth herein and in any Terms
Agreement have been and are made solely for the benefit of Wells Fargo, the
Company and the Operating Partnership and, to the extent provided in Section 9
hereof, the controlling persons, directors and officers referred to in such
section, and their respective successors, assigns, heirs, personal
representatives and executors and administrators. No other person, partnership,
association or corporation (including a purchaser, as such purchaser, from Wells
Fargo) shall acquire or have any right under or by virtue of this Agreement or
any Terms Agreement.

16.    Counterparts. This Agreement and any Terms Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

17.    Successors and Assigns. This Agreement shall be binding upon Wells Fargo,
the Company, the Operating Partnership and their successors and assigns and any
successor or assign of any substantial portion of the Company’s, the Operating
Partnership’s and Wells Fargo’s respective businesses and/or assets.

18.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Operating
Partnership and Wells Fargo contained in this Agreement or made by or on behalf
of the Company, the Operating Partnership or Wells Fargo pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Shares and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company, the Operating Partnership or Wells Fargo.

19.    Certain Defined Terms. For purposes of this Agreement, except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under Act.

20.    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

21.    Miscellaneous. Wells Fargo, an indirect, wholly owned subsidiary of Wells
Fargo and Company, is not a bank and is separate from any affiliated bank,
including any U.S. branch or agency of Wells Fargo Bank, N.A. Because Wells
Fargo is a separately incorporated entity, it is solely responsible for its own
contractual obligations and commitments, including obligations with respect to
sales and purchases of securities. Shares sold, offered or recommended by Wells
Fargo are not deposits, are not insured by the Federal Deposit Insurance
Corporation, are not guaranteed by a branch or agency of Wells Fargo Bank, N.A.,
and are not otherwise an obligation or responsibility of a branch or agency of
Wells Fargo Bank, N.A.

A lending affiliate of Wells Fargo may have lending relationships with issuers
of securities underwritten or privately placed by Wells Fargo. To the extent
required under the securities laws, prospectuses and other disclosure documents
for securities underwritten or privately placed by Wells Fargo will disclose the
existence of any such lending relationships and whether the proceeds of the
issue will be used to repay debts owed to affiliates of Wells Fargo.



--------------------------------------------------------------------------------

Wells Fargo and one or more of its affiliates may make markets in the Common
Stock or other securities of the Company, in connection with which they may buy
and sell, as agent or principal, for long or short account, shares of the Common
Stock or other securities of the Company, at the same time that Wells Fargo is
acting as agent pursuant to this Agreement; provided that Wells Fargo
acknowledges and agrees that any such transactions are not being, and shall not
be deemed to have been, undertaken at the request or direction of, or for the
account of, the Company, and that the Company has and shall have no control over
any decision by Wells Fargo and its affiliates to enter into any such
transactions.

The Company acknowledges and agrees that Wells Fargo has informed the Company
that Wells Fargo may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell shares of Common Stock for its own account while
this Agreement is in effect, and shall be under no obligation to purchase the
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Company and Wells Fargo in the Transaction Notice (as amended by
the corresponding Acceptance, if applicable); provided that no such purchase or
sales shall take place while a Transaction Notice is in effect (except (i) as
agreed by the Company and Wells Fargo in the Transaction Notice (as amended by
the corresponding Acceptance, if applicable) or (ii) to the extent Wells Fargo
may engage in sales of Shares purchased or deemed purchased from the Company as
a “riskless principal” or in a similar capacity).



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company, the
Operating Partnership and Wells Fargo, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Company, the Operating Partnership and
Wells Fargo.

 

Very truly yours, FIRST INDUSTRIAL REALTY TRUST, INC. By:  

/s/ Scott Musil

  Name:   Scott Musil   Title:   Chief Financial Officer FIRST INDUSTRIAL, LP.
By:     First Industrial Realty Trust, Inc., as its       sole general partner
By:  

/s/ Scott Musil

  Name:   Scott Musil   Title:   Chief Financial Officer

 

Accepted and agreed to as of the date first above written: WELLS FARGO
SECURITIES, LLC By:  

/s/ Elizabeth Alvarez

  Name:   Elizabeth Alvarez   Title:   Managing Director

[Signature Page to Distribution Agreement]